I dissent from the majority opinion for the reason that, even though Gaines, the former county clerk, did not make a return to the circuit court of his recount which he made in persuance to the writ issued by the clerk of the circuit court commanding him to recount the ballots, that is no justification for the order to be reissued for a second recount.
The remedy in such a course was clearly a mandamus against Gaines, the former county clerk. When Gaines recounted the vote, whether he made his return to the *Page 92 
writ commanding him to do so or not, he exhausted his or his successor's authority to recount a second time. If that recount can be made twice, why not three or any other number of times? I dissent.